DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse group I including claims 1-4,6-8,22,25-26 and 28 in the reply filed on 02/13/2022 is acknowledged.
Claims 10-12,14,16-18 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an overlapping portion in claim 2, the host assembly and a driving device in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, and 7-8 are objected to because of the following informalities: 
Regarding claim 4, “the area” should read as “an area” in line 1, “a longitudinal sections” in line 1 should read as “longitudinal sections”, “the longitudinal section” in line 2 should read as “a longitudinal section”.
Regarding claim 7, “the longitudinal section” in line 1 should read as “a longitudinal section”, “the centerline” in line 1 should read as “a centerline”, “the second spiral rib” in line 3 should read as “a second spiral rib”.
Regarding claim 8, “the second spiral rib” in line 2 should read as “a second spiral rib”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 28, claim limitation “a driving device…to rotate” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “driving/to rotate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in 
	Paragraph 0154 of the specification states: the screw shaft 7 is used to cooperate with driving of the driving device, such as a motor, etc., so that the screw 100 can be rotated under the driving of the driving device.  The top surface of the screw shaft 7 extends from the top surface of the screw body 1, and the upper end of the screw shaft 7 can be positioned using the protruding part of the screw shaft 7, so that the screw 100 can be prevented from shaking during the rotation. For examination purposes, a driving device is construed as a motor.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 22, 25-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term "close" in line 6 of the claim is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “close” is construed as a broad degree. 

Claim 2 recites the limitation "a first spiral rib" in line 2 and “the first spiral rib” in line 1 and line 3.  There is insufficient antecedent basis for this limitation in the claim. In this case, it is unclear whether “a first spiral rib” in line 2 is the same or different with the first spiral rib in line 1 and line 3. Moreover, claim 2 also recites the phrase “an overlapping portion of the first spiral rib is removed by the cutting surface” and the drawing does not show the overlapping portion of the first spiral rib, therefore, it is hard to picture how the overlapping portion of the first spiral rib is removed by the cutting surface. In other words, it is unclear how the cutting surface is configured to perform a “removing” action.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over CN 204764931 U to Gao et al. (“Gao”).

Regarding claim 1, Gao discloses, a screw (see screw 4 in Fig. 6), comprising:
a screw body (see pressing screw 9 in Fig. 6 or annotated Fig. 6) including a feeding area (see annotated Fig. 6 or pre-grinding portion 7 in Fig. 3) for feeding (wherein as annotated in Fig. 6, the feeding area is the top portion of the screw that is configured to receive food from the feed channel 11 and feed food from the top to the bottom) and a crushing area (see annotated Fig. 6 or pressing portion 8 in Fig. 3) connected to the feeding area (see Fig.6);
a first spiral rib (see main spiral 91 in Fig. 6) extending along a top of the screw body (see Fig. 6) to a bottom of the screw body (see Fig. 6), the first spiral rib includes a cutting section (cutting spirals 92) and a crushing section (cutting protrusion 16), the cutting section (92) is extended to a direction from the top of the screw body close to the bottom of the screw (see Fig. 6), a first end (see annotated Fig. 6) of the crushing section (16) is connected to the cutting section (see Fig. 6), and a second end (see annotated Fig. 6) of the crushing section is extended to the bottom of the screw body (see Fig. 6);
a cutting surface (see the top part of the screw body located behind the main spiral 91 as annotated Fig. 6) disposed on the feeding area and extending downward from the top of the screw body (see Fig. 11); and
a plurality of second spiral ribs (see annotated Fig. 6) disposed on the screw body at intervals along an axial direction of the screw body (see Fig. 6).

    PNG
    media_image1.png
    617
    680
    media_image1.png
    Greyscale

Regarding claim 2, Gao discloses, wherein a starting end (see annotated Fig. 6) of the first spiral rib (91) is at least partially disposed on the cutting surface, wherein a first spiral rib partially overlaps the cutting surface (see Fig. 6), and an overlapping portion of the first spiral rib is removed by the cutting surface (see Fig. 6, wherein a portion of the starting end of the main spiral 91 is covered by the cutting surface/a portion of the top of the screw body).

Regarding claim 3, Gao discloses, wherein on a longitudinal section formed by the first spiral rib passing through a centerline of the screw body, a width of the first spiral rib decreases outward from the screw body (see Fig. 6, wherein the width of the main spiral 91 is decreasing from the top to the bottom).

Regarding claim 4, Gao discloses, wherein the area of each of a longitudinal sections of the crushing section passing through a centerline section of the screw body from top to bottom is reduced (see Fig. 6, wherein the width of sections 16 of the main spiral 91 is decreasing from the top to the bottom), wherein on the longitudinal section formed by the crushing section passing through the centerline of the screw body, an upper side wall of the crushing section is a downwardly concave arc (see annotated Fig. 6).

Regarding claim 6, Gao discloses, wherein a cross-sectional area of the screw body increases from the feeding area to the crushing area (see Fig. 6, wherein the body of the pressing crew 9 is smaller on the top and getting larger from the top to the bottom).

Regarding claim 7, Gao discloses, wherein on the longitudinal section passing through the (see Fig. 6).

Regarding claim 8, Gao discloses, the first spiral rib is extended to the crushing area and connected to the second spiral rib on the crushing area (see Fig. 6), the connection between the first spiral rib and the second spiral rib is a smooth transition (see Fig. 6), wherein the first spiral rib and the second spiral rib are an integrated structure (see Fig. 6).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims 

Claims 22, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204764931 U to Gao et al. (“Gao”).

Regarding claim 22, Gao discloses, a food processing cup assembly (see Fig. 1) for a food processor (see juice extractor in Fig. 1), comprising:
a food processing cup (see base 1); and
the screw according to claim 1 (see claim 1), the screw is rotatably provided in the food processing cup (see motor 2 which is configured to rotate the screw 4), wherein the food processing cup assembly further comprises:
a strainer (see extrusion barrel 5) installed in the food processing cup (see Fig. 1) and located between the food processing cup and the screw (see Fig. 1), and wherein a height of a bottom of the cutting surface is lower than the height of a top of the strainer (see Fig. 2) or flush with a top of the strainer.

Regarding claim 25, Gao discloses, a food processor (see juice extractor in Fig. 1), comprising: the screw according to claim 1 (see claim 1) or the food processing cup assembly according to (see claim 22).

Regarding claim 26, Gao discloses, further comprising:
a feeding cup (see feed channel 11 in Fig. 2), a bottom of the feeding cup is provided with a guide surface (see segment 112 in Fig. 2) inclined toward a center direction of the screw (see Fig. 2), a bottom end of the guide surface is connected to an upper end surface of a strainer (see Fig. 2), and an inner wall of the guide surface is correspondingly connected to an inner wall of the strainer (see Fig. 2); and
a dosing cup (see flip cover 12 in Fig. 1) flipped and disposed inside the feeding cup (see Fig. 1), the dosing cup comprises a first feeding port (see feed port 10) and a second feeding port (see bottom of flip cover 12), and an opening size of the first feeding port is larger than the opening size of the second feeding port (see Fig. 1), so that both an upper port and a lower port of the dosing cup can be rotated to face an inner side of the feeding cup (see Fig. 1).

Regarding claim 28, Gao discloses, a food processor (see Fig. 1), comprising:
a host assembly (see base 1) provided with a driving device (see motor 2);
a food processing cup (3) that can be disposed on the host assembly (see Fig. 1); and
the screw according to claim 1 (see claim 1), wherein the screw is rotatably disposed in the food processing cup and can cooperate with the driving device to rotate under an action of the driving device (see Fig. 1, wherein the motor 2 is configured to rotate the screw 4).
It is noted that, regarding claims 22, 25-26, and 28, even though Gao discloses, the screw in Fig. 6 has a different structure (i.e., a cutting spiral 92) with the screw shown in Figs. 1-5, however, it would have been obvious to one having ordinary skill in the art at the time the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761